Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that the items marked “A” consist of merchandise similar in all material respects to that the subject of Abstract 65376, the claim at 15 percent under the provision in paragraph 231, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), for opal glass tiles and tiling was sustained; the items marked “B,” stipulated to consist of earthenware unglazed floor tile, were held dutiable at 5 cents per square foot, but not less than 25 percent nor more than 35 percent ad valorem under the provision in paragraph 202(a), as modified by T.D. 52739, supplemented by Presidential proclamation (T.D. 52857), for floor tiles, valued not over 40 cents per square foot, not wholly or in part of cement; and the items marked “C,” stipulated to consist of earthenware unglazed floor tiles, were held dutiable at 30 percent ad valorem under the provision in said paragraph, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), for floor tiles, valued at more than 40 cents per square foot, other, as claimed.